             Case 17-25784             Doc 28         Filed 02/20/19 Entered 02/20/19 12:39:15                               Desc Main
                                                       Document     Page 1 of 10
Ira Bodenstein
Fox Rothschild, LLP
321 N. Clark St., Ste. 800
Chicago, IL 60654
(312) 666-2861
         Chapter 7 Trustee

                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS

                  In re: CARMODY, BRIAN JAMES                                                       § Case No. 17-25784
                                                                                                    §
                                                                                                    §
             Debtor(s)                                                                              §

                                               TRUSTEE'S FINAL REPORT (TFR)

                    The undersigned trustee hereby makes this Final Report and states as follows:

                   1. A petition under Chapter 7 of the United States Bankruptcy Code
           was filed on August 28, 2017. The undersigned trustee was appointed on August 28, 2017.

                     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                    3. All scheduled and known assets of the estate have been reduced to cash, released to
           the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
           pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
           disposition of all property of the estate is attached as Exhibit A.
                     4. The trustee realized the gross receipts of                      $                12,000.00

                                        Funds were disbursed in the following amounts:
                                        Payments made under an
                                          interim distribution                                                  0.00
                                        Administrative expenses                                                 0.00
                                        Bank service fees                                                      82.32
                                        Other payments to creditors                                             0.00
                                        Non-estate funds paid to 3rd Parties                                    0.00
                                        Exemptions paid to the debtor                                           0.00
                                        Other payments to the debtor                                            0.00
                                 Leaving a balance on hand of 1                         $                11,917.68
           The remaining funds are available for distribution.




                  1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

          UST Form 101-7-TFR (05/1/2011)
         Case 17-25784              Doc 28        Filed 02/20/19            Entered 02/20/19 12:39:15       Desc Main
               5. Attached as Exhibit B isDocument         Page
                                           a cash receipts and    2 of 10 record for each estate bank
                                                               disbursements
       account.

               6. The deadline for filing non-governmental claims in this case was 03/08/2018
       and the deadline for filing governmental claims was 02/24/2018. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $1,950.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $1,950.00, for a total compensation of $1,950.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $10.50, for total expenses of
              2
       $10.50.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 01/24/2019                    By: /s/Ira Bodenstein
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 17-25784                       Doc 28      Filed 02/20/19 Entered 02/20/19 12:39:15                                   Desc Main
                                                                       Document     Page 3 of 10
                                                                                                                                                                     Exhibit A


                                                                                Form 1                                                                               Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-25784                                                                   Trustee:        (330129)     Ira Bodenstein
Case Name:        CARMODY, BRIAN JAMES                                                  Filed (f) or Converted (c): 08/28/17 (f)
                                                                                        §341(a) Meeting Date:        09/28/17
Period Ending: 01/24/19                                                                 Claims Bar Date:             03/08/18

                                1                                       2                          3                      4                 5                   6

                    Asset Description                                Petition/            Estimated Net Value         Property         Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                  Unscheduled       (Value Determined By Trustee,   Abandoned         Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a)         the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                            Remaining Assets

 1       Checking Account: Chase                                        2,000.00                           0.00                                  0.00                    FA
          Orig. Description: Checking Account: Chase;
         Imported from original petition Doc# 1; Exemption:
         Chase - Amount: 2000.00

 2       Furniture and household goods                                  1,200.00                           0.00                                  0.00                    FA
          Orig. Description: Furniture and household goods;
         Imported from original petition Doc# 1

 3       Personal clothing                                                  300.00                         0.00                                  0.00                    FA
          Orig. Description: Personal clothing; Imported from
         original petition Doc# 1; Exemption: Personal clothing
         - Amount: 300.00

 4       IRA: E-Trade                                                   6,500.00                           0.00                                  0.00                    FA
          Orig. Description: IRA: E-Trade; Imported from
         original petition Doc# 1; Exemption: E-Trade -
         Amount: 6500.00

 5       TD Ameritrade                                                      500.00                         0.00                                  0.00                    FA
          Orig. Description: TD Ameritrade; Imported from
         original petition Doc# 1; Exemption: TD Ameritrade -
         Amount: 500.00

 6       2004 BMW 5 Series, 111,000 Miles. Entire propert               3,000.00                           0.00                                  0.00                    FA
          Orig. Description: 2004 BMW 5 Series, 111,000
         Miles. Entire property value: $3,000.00; Imported from
         original petition Doc# 1; Exemption: BMW 5 Series
         2004 - Amount: 2400.00; Exemption: BMW 5 Series
         2004 - Amount: 600.00

 7       50% interest in McDivots's Bar & Grill                        45,000.00                        100.00                               7,000.00                    FA
          Orig. Description: 50% interest in McDivots's Bar &
         Grill; Imported from original petition Doc# 1;
         Exemption: 50% interest in McDivots's Bar & Grill -
         Amount: 900.00

 8       2017 Federal Tax Refund (u)                                          0.00                     5,000.00                              5,000.00                    FA

 8       Assets      Totals (Excluding unknown values)                $58,500.00                    $5,100.00                              $12,000.00                 $0.00




                                                                                                                                      Printed: 01/24/2019 03:52 PM   V.14.14
                     Case 17-25784                   Doc 28        Filed 02/20/19 Entered 02/20/19 12:39:15                                  Desc Main
                                                                    Document     Page 4 of 10
                                                                                                                                                                 Exhibit A


                                                                           Form 1                                                                                Page: 2

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 17-25784                                                           Trustee:       (330129)      Ira Bodenstein
Case Name:       CARMODY, BRIAN JAMES                                           Filed (f) or Converted (c): 08/28/17 (f)
                                                                                §341(a) Meeting Date:        09/28/17
Period Ending: 01/24/19                                                         Claims Bar Date:             03/08/18

                              1                                        2                   3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets


     Major Activities Affecting Case Closing:

                03/31/2018 - Asset investigation underway.

     Initial Projected Date Of Final Report (TFR):    March 31, 2019              Current Projected Date Of Final Report (TFR):       March 31, 2019




                                                                                                                                  Printed: 01/24/2019 03:52 PM   V.14.14
                         Case 17-25784                  Doc 28         Filed 02/20/19 Entered 02/20/19 12:39:15                                                  Desc Main
                                                                        Document     Page 5 of 10
                                                                                                                                                                                    Exhibit B


                                                                                    Form 2                                                                                           Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         17-25784                                                                        Trustee:              Ira Bodenstein (330129)
Case Name:           CARMODY, BRIAN JAMES                                                            Bank Name:            Rabobank, N.A.
                                                                                                     Account:              ******4566 - Checking Account
Taxpayer ID #:       **-***9576                                                                      Blanket Bond:         $45,000,000.00 (per case limit)
Period Ending: 01/24/19                                                                              Separate Bond: N/A

   1             2                           3                                       4                                                 5                     6                  7

 Trans.     {Ref #} /                                                                                                              Receipts          Disbursements           Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                  T-Code              $                    $              Account Balance
02/16/18       {8}         Brian James Carmody                2017 Federal Tax Refund                           1224-000                5,000.00                                    5,000.00
02/28/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,990.00
03/30/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,980.00
04/30/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,970.00
05/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,960.00
06/29/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,950.00
07/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,940.00
08/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                          10.00             4,930.00
09/28/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                           5.00             4,925.00
10/15/18       {7}         John Ries                          Purchase price for Sale of Carko Holding          1129-000                7,000.00                                 11,925.00
                                                              interest. Approved by Order entered 9/5/18 Dkt
                                                              # 26.
10/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                  2600-000                                           7.32          11,917.68

                                                                                   ACCOUNT TOTALS                                      12,000.00                  82.32        $11,917.68
                                                                                           Less: Bank Transfers                             0.00                   0.00
                                                                                   Subtotal                                            12,000.00                  82.32
                                                                                           Less: Payments to Debtors                                               0.00
                                                                                   NET Receipts / Disbursements                      $12,000.00                  $82.32

                                  Net Receipts :         12,000.00
                                                                                                                                         Net               Net                   Account
                                    Net Estate :        $12,000.00                 TOTAL - ALL ACCOUNTS                                Receipts       Disbursements              Balances

                                                                                   Checking # ******4566                               12,000.00                  82.32          11,917.68

                                                                                                                                     $12,000.00                  $82.32        $11,917.68




{} Asset reference(s)                                                                                                                           Printed: 01/24/2019 03:52 PM         V.14.14
                     Case 17-25784              Doc 28   Filed 02/20/19 Entered 02/20/19 12:39:15                Desc Main
                                                          Document     Page 6 of 10

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                     Claims Bar Date: March 8, 2018

Case Number: 17-25784                                              Page: 1                                   Date: January 24, 2019
Debtor Name: CARMODY, BRIAN JAMES                                                                            Time: 03:52:50 PM
Claim #   Creditor Name & Address                   Claim Type    Claim Ref. No. / Notes   Amount Allowed     Paid to Date   Claim Balance

           Ira Bodenstein                           Admin Ch. 7                                    $10.50           $0.00            10.50
200        321 N. Clark St., Ste. 800
           Chicago, IL 60654
           Ira Bodenstein                           Admin Ch. 7                                  $1,950.00          $0.00         1,950.00
200        321 N. Clark St., Ste. 800
           Chicago, IL 60654
1          Marquette Bank                           Unsecured     3775                          $38,950.49          $0.00        38,950.49
 610       15959 S. 108th Ave.
           Orland Park, IL 60467
2          Capital One Bank (USA), N.A.             Unsecured     4443                           $6,064.77          $0.00         6,064.77
 610       PO Box 71083
           Charlotte, NC 28272-1083
3          Directv, LLC                             Unsecured                                     $225.49           $0.00           225.49
 610       by American InfoSource LP as agent
           4515 N Santa Fe Ave
           Oklahoma City, OK 73118
NOTFILED Ditech Financial LLC                       Unsecured                                        $0.00          $0.00             0.00
610      CIO Heavner Beyers Mihlar LLC
         100 N La Salle St Ste1410
         Chicago, IL 60602-3534
NOTFILED Loyola University Health Syste             Unsecured     5370                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Loyola University Health Syste             Unsecured     4771                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Loyola University Health Syste             Unsecured     2468                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Loyola University Health Syste             Unsecured     2469                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Loyola University Health Syste             Unsecured     2467                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Loyola University Health Syste             Unsecured     2216                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Loyola University Health Syste             Unsecured     2217                               $0.00          $0.00             0.00
610      2160 S 1st Ave
           Maywood, IL 60153-3328
NOTFILED Marquette Bank                             Unsecured     2683                               $0.00          $0.00             0.00
610      Gomberg Sharfman PC
         208 S La Salle St Ste 1400
         Chicago, IL 60604-1251
                   Case 17-25784    Doc 28   Filed 02/20/19 Entered 02/20/19 12:39:15              Desc Main
                                              Document     Page 7 of 10

                                            EXHIBIT C
                                     ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: March 8, 2018

Case Number: 17-25784                                 Page: 2                                  Date: January 24, 2019
Debtor Name: CARMODY, BRIAN JAMES                                                              Time: 03:52:50 PM
Claim #   Creditor Name & Address       Claim Type   Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

<< Totals >>                                                                       47,201.25           0.00        47,201.25
            Case 17-25784         Doc 28      Filed 02/20/19 Entered 02/20/19 12:39:15                  Desc Main
                                               Document     Page 8 of 10


                                    TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

              Case No.: 17-25784
              Case Name: CARMODY, BRIAN JAMES
              Trustee Name: Ira Bodenstein
                                                 Balance on hand:                          $            11,917.68
               Claims of secured creditors will be paid as follows:

 Claim         Claimant                               Claim Allowed Amount Interim Payments               Proposed
 No.                                                Asserted       of Claim          to Date              Payment
                                                       None
                                                 Total to be paid to secured creditors:    $                 0.00
                                                 Remaining balance:                        $            11,917.68

               Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                        to Date          Payment
Trustee, Fees - Ira Bodenstein                                         1,950.00                0.00        1,950.00
Trustee, Expenses - Ira Bodenstein                                        10.50                0.00           10.50
                             Total to be paid for chapter 7 administration expenses:       $             1,960.50
                             Remaining balance:                                            $             9,957.18

                Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                             Total Requested Interim Payments           Proposed
                                                                                        to Date          Payment
                                                       None
                             Total to be paid for prior chapter administrative expenses:   $                 0.00
                             Remaining balance:                                            $             9,957.18

              In addition to the expenses of administration listed above as may be allowed by the
         Court, priority claims totaling $0.00 must be paid in advance of any dividend to
         general (unsecured) creditors.
               Allowed priority claims are:
 Claim         Claimant                                       Allowed Amount Interim Payments             Proposed
 No                                                                  of Claim          to Date            Payment
                                                       None
                                                 Total to be paid for priority claims:     $                 0.00
                                                 Remaining balance:                        $             9,957.18
               The actual distribution to wage claimants included above, if any, will be the proposed
         payment less applicable withholding taxes (which will be remitted to the appropriate taxing
         authorities).

   UST Form 101-7-TFR (05/1/2011)
           Case 17-25784          Doc 28      Filed 02/20/19 Entered 02/20/19 12:39:15                 Desc Main
                                               Document     Page 9 of 10




            Timely claims of general (unsecured) creditors totaling $ 45,240.75 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 22.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Marquette Bank                                         38,950.49                 0.00       8,572.74
  2            Capital One Bank (USA), N.A.                            6,064.77                 0.00       1,334.81
  3            Directv, LLC                                              225.49                 0.00          49.63
                              Total to be paid for timely general unsecured claims:         $            9,957.18
                              Remaining balance:                                            $                0.00


            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                              Total to be paid for tardy general unsecured claims:          $                0.00
                              Remaining balance:                                            $                0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for subordinated claims: $                 0.00
                                                 Remaining balance:                        $                 0.00



  UST Form 101-7-TFR (05/1/2011)
      Case 17-25784    Doc 28    Filed 02/20/19 Entered 02/20/19 12:39:15   Desc Main
                                  Document     Page 10 of 10




UST Form 101-7-TFR (05/1/2011)
